Case 1:19-cv-00906-MU Document 24 Filed 07/07/20 Page 1 of 14                    PageID #: 584




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

TERESA POWELL,                              :

       Plaintiff,                           :

vs.                                         :       CA 19-0906-MU

ANDREW M. SAUL,                             :
Commissioner of Social Security,
                                            :
       Defendant.


                          MEMORANDUM OPINION AND ORDER

       Plaintiff Teresa Powell brings this action, pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a final decision of the Commissioner of Social Security denying her

claim for a period of disability and disability insurance benefits. The parties have

consented to the exercise of jurisdiction by the Magistrate Judge, pursuant to 28 U.S.C.

§ 636(c), for all proceedings in this Court. (Doc. 21 (“In accordance with provisions of 28

U.S.C. §636(c) and Fed.R.Civ.P. 73, the parties in this case consent to have a United

States magistrate judge conduct any and all proceedings in this case, . . . order the

entry of a final judgment, and conduct all post-judgment proceedings.”); see also Doc.

22 (order of reference)). Upon consideration of the administrative record, Plaintiff’s brief,

and the Commissioner’s brief,1 the Court concludes that the Commissioner’s decision

denying benefits should be affirmed.2


       1
               The parties waived oral argument. (See Docs. 20 & 23).
       2
              Any appeal taken from this memorandum opinion and order and judgment shall
be made to the Eleventh Circuit Court of Appeals. (See Doc. 21 (“An appeal from a judgment
entered by a magistrate judge shall be taken directly to the United States court of appeals for
(Continued)
Case 1:19-cv-00906-MU Document 24 Filed 07/07/20 Page 2 of 14                      PageID #: 585




                                  I. Procedural Background

       Plaintiff filed an application for disability insurance benefits on August 4, 2016,

alleging disability beginning on July 23, 2016. (See Tr. 141-44). Powell’s claim was

initially denied on September 13, 2016 (Tr. 68 & 79-84) and, following Plaintiff’s October

17, 2016 request for a hearing before an Administrative Law Judge (“ALJ”) (Tr. 87; see

also Tr. 88-89), a hearing was conducted before an ALJ on April 18, 2018 (Tr. 30-67).

On October 31, 2018, the ALJ issued a decision finding that the claimant was not

disabled and, therefore, not entitled to social security benefits. (Tr. 10-20). More

specifically, the ALJ determined at the fifth step of the five-step sequential evaluation

process that Powell retains the residual functional capacity to perform those sedentary

jobs identified by the vocational expert (“VE”) during the administrative hearing. (Tr. 13-

19; compare id. with Tr. 64-65). On December 26, 2018, the Plaintiff appealed the ALJ’s

unfavorable decision to the Appeals Council (see Tr. 240-42); the Appeals Council

denied Powell’s request for review on October 3, 2019 (Tr. 1-3). Thus, the hearing

decision became the final decision of the Commissioner of Social Security.

       Plaintiff alleges disability due to gout; sacralization, anterolisthesis, disc

protrusions, desiccation and facet arthropathy of the lumbar spine; cervicalgia status-

post fusion; herniated lumbar disc; arthralgias; asthma; morbid obesity; and

hypertension. The Administrative Law Judge (ALJ) made the following relevant findings:

       3.     The claimant has the following severe impairments: gout;
       sacralization, anterolisthesis, disc protrusions, desiccation, and
       facet arthropathy of the lumbar spine; mild scoliosis; cervicalgia
       status/post fusion; herniated lumbar disc; arthralgia[s]; asthma;


this judicial circuit in the same manner as an appeal from any other judgment of this district
court.”)).


                                                 2
Case 1:19-cv-00906-MU Document 24 Filed 07/07/20 Page 3 of 14          PageID #: 586




     migraines; morbid obesity; and hypertension. (20 CFR 404.1520(c)).

                               .      .       .

     4.     The claimant does not have an impairment or combination of
     impairments that meets or medically equals the severity of one of the
     listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20
     CFR 404.1520(d), 404.1525 and 404.1526).

                               .      .       .

     5.      After careful consideration of the entire record, the
     undersigned finds that the claimant has the residual functional
     capacity to perform a range of sedentary work as defined in 20 CFR
     404.1567(a). Specifically, the claimant can lift and carry ten pounds,
     sit for six hours and stand/walk two hours per eight-hour workday.
     She should not push or pull arm, leg, or foot controls; she is unable
     to climb, crouch, kneel, or crawl; she can occasionally stoop; she is
     unable to perform overhead work; she can frequently handle, finger,
     and feel with bilateral upper extremities; she cannot tolerate
     exposure to extreme temperatures, wetness and humidity, noxious
     chemical fumes and gases; she cannot operate hazardous moving
     equipment, work at heights, or drive automotive equipment; she is
     limited to work involving simple, routine tasks with occasional
     changes in the work setting or duties due to deficits in
     concentration, persistence, or pace because of pain, side effects
     from medication, etc.

                               .      .       .


     6.   The claimant is unable to perform any past relevant work (20
     CFR 404.1565).

                               .      .       .


     7.    The claimant was born on January 27, 1970 and was 46 years
     old, which is defined as a younger individual age 45-49, on the
     alleged disability onset date (20 CFR 404.1563).

     8.    The claimant has at least a high school education and is able
     to communicate in English (20 CFR 404.1564).

     9.     Transferability of job skills is not material to the determination
     of disability because using the Medical-Vocational Rules as a

                                          3
Case 1:19-cv-00906-MU Document 24 Filed 07/07/20 Page 4 of 14                 PageID #: 587




       framework supports a finding that the claimant is “not disabled,”
       whether or not the claimant has transferable job skills (See SSR 82-
       41 and 20 CFR Part 404, Subpart P, Appendix 2).

       10.    Considering the claimant’s age, education, work experience,
       and residual functional capacity, there are jobs that exist in
       significant numbers in the national economy that the claimant can
       perform (20 CFR 404,1569 and 404.1569a).

                                    .      .       .

       11.   The claimant has not been under a disability, as defined in the
       Social Security Act, from July 23, 2016, through the date of this
       decision (20 CFR 404.1520(g)).

(Tr. 12-13, 13, 18, 18-19, 19 & 20 (emphasis in original)).

                     II. Standard of Review and Claims on Appeal

       In all Social Security cases, an ALJ utilizes a five-step sequential evaluation

       to determine whether the claimant is disabled, which considers: (1)
       whether the claimant is engaged in substantial gainful activity; (2) if not,
       whether the claimant has a severe impairment; (3) if so, whether the
       severe impairment meets or equals an impairment in the Listing of
       Impairments in the regulations; (4) if not, whether the claimant has the
       RFC to perform her past relevant work; and (5) if not, whether, in light of
       the claimant’s RFC, age, education and work experience, there are other
       jobs the claimant can perform.

Watkins v. Commissioner of Social Sec., 457 Fed. Appx. 868, 870 (11th Cir. Feb. 9,

2012)3 (per curiam) (citing 20 C.F.R. §§ 404.1520(a)(4), (c)-(f), 416.920(a)(4), (c)-(f);

Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004)) (footnote omitted). The

claimant bears the burden, at the fourth step, of proving that she is unable to perform

her previous work. Jones v. Bowen, 810 F.2d 1001 (11th Cir. 1986). In evaluating

whether the claimant has met this burden, the examiner must consider the following four



       3
               “Unpublished opinions are not considered binding precedent, but they may be
cited as persuasive authority.” 11th Cir.R. 36-2.


                                               4
Case 1:19-cv-00906-MU Document 24 Filed 07/07/20 Page 5 of 14                    PageID #: 588




factors: (1) objective medical facts and clinical findings; (2) diagnoses of examining

physicians; (3) evidence of pain; and (4) the claimant’s age, education and work history.

Id. at 1005. Although “a claimant bears the burden of demonstrating an inability to return

to his past relevant work, the [Commissioner of Social Security] has an obligation to

develop a full and fair record.” Schnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987)

(citations omitted). If a plaintiff proves that she cannot do her past relevant work, as

here, it then becomes the Commissioner’s burden—at the fifth step—to prove that the

plaintiff is capable—given her age, education, and work history—of engaging in another

kind of substantial gainful employment that exists in the national economy. Phillips,

supra, 357 F.3d at 1237; Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999), cert.

denied, 529 U.S. 1089, 120 S.Ct. 1723, 146 L.Ed.2d 644 (2000); Sryock v. Heckler, 764

F.2d 834, 836 (11th Cir. 1985).

       The task for the Magistrate Judge is to determine whether the Commissioner’s

decision to deny claimant benefits is supported by substantial evidence. Substantial

evidence is defined as more than a scintilla and means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. Richardson v.

Perales, 402 U.S. 389, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971). “In determining whether

substantial evidence exists, we must view the record as a whole, taking into account

evidence favorable as well as unfavorable to the Commissioner’s] decision.” Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986).4 Courts are precluded, however, from

“deciding the facts anew or re-weighing the evidence.” Davison v. Astrue, 370 Fed.



       4
               This Court’s review of the Commissioner’s application of legal principles,
however, is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987).


                                                5
Case 1:19-cv-00906-MU Document 24 Filed 07/07/20 Page 6 of 14                 PageID #: 589




Appx. 995, 996 (11th Cir. Apr. 1, 2010) (per curiam), citing Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005). And, “[e]ven if the evidence preponderates against the

Commissioner’s findings, [a court] must affirm if the decision reached is supported by

substantial evidence.” Id., citing Crawford v. Commissioner of Social Security, 363 F.3d

1155, 1158-1159 (11th Cir. 2004).

       On appeal to this Court, Powell asserts but one reason the Commissioner’s

decision to deny her benefits is in error (i.e., not supported by substantial evidence),

namely, the ALJ erred in rejecting the opinions of consultative examiner Dr. Rex Harris.

This argument, of course, focuses on the ALJ’s determination that Powell has the

residual functional capacity to perform a limited range of sedentary work.

       At step four of the sequential evaluation process, the responsibility for making the

residual functional capacity determination rests with the ALJ, see, e.g., 20 C.F.R. §

404.1546(c) (“If your case is at the administrative law judge hearing level . . ., the

administrative law judge . . . is responsible for assessing your residual functional

capacity.”), who must “’assess and make a finding about [the claimant’s] residual

functional capacity based on all the relevant medical and other evidence’ in the case.”

Phillips, supra, 357 F.3d at 1238 (alteration in the original), quoting 20 C.F.R. §

404.1520(e). A plaintiff’s RFC—which “includes physical abilities, such as sitting,

standing or walking, and mental abilities, such as the ability to understand, remember

and carry out instructions or to respond appropriately to supervision, co-workers and

work pressure[]”—“is a[n] [] assessment of what the claimant can do in a work setting

despite any mental, physical or environmental limitations caused by the claimant’s

impairments and related symptoms.” Watkins, supra, 457 Fed. Appx. at 870 n.5 (citing



                                              6
Case 1:19-cv-00906-MU Document 24 Filed 07/07/20 Page 7 of 14               PageID #: 590




20 C.F.R. §§ 404.1545(a)-(c), 416.945(a)-(c)). In other words, a claimant’s RFC is ”the

most [she] can still do despite” the limitations caused by her impairments. 20 C.F.R.

404.1545(a)(1). As part of this process, weighing the opinions of treating, examining,

and non-examining physicians is often at the forefront. See Kahle v. Commissioner of

Social Security, 845 F.Supp.2d 1262, 1271 (M.D. Fla. 2012). In general, “the opinions of

examining physicians are given more weight than those of non-examining physicians,

treating physicians are given more weight than those of physicians who examine but do

not treat, and the opinions of specialists are given more weight on issues within the area

of expertise than those of non-specialists.” McNamee v. Social Sec. Admin., 164

Fed.Appx. 919, 923 (11th Cir. Jan. 31, 2006). Indeed, “the ALJ must give the opinion of

the treating physician ‘substantial or considerable weight unless “good cause” is shown

to the contrary.’” Williams v. Astrue, 2014 WL 185258, *6 (N.D. Ala. Jan. 15, 2014),

quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004) (other citation

omitted); see Nyberg v. Commissioner of Social Security, 179 Fed.Appx. 589, 591 (11th

Cir. May 2, 2006) (citing to same language from Crawford v. Commissioner of Social

Security, 363 F.3d 1155, 1159 (11th Cir. 2004)).

      Good cause is shown when the: “(1) treating physician’s opinion was not
      bolstered by the evidence; (2) evidence supported a contrary finding; or
      (3) treating physician’s opinion was conclusory or inconsistent with the
      doctor’s own medical records.” Phillips v. Barnhart, 357 F.3d 1232, 1241
      (11th Cir. 2004). Where the ALJ articulate[s] specific reasons for failing to
      give the opinion of a treating physician controlling weight, and those
      reasons are supported by substantial evidence, there is no reversible
      error. Moore [v. Barnhart], 405 F.3d [1208,] 1212 [(11th Cir. 2005)].

Gilabert v. Commissioner of Social Sec., 396 Fed.Appx. 652, 655 (11th Cir. Sept. 21,

2010) (per curiam). The “ALJ must state with particularity the weight given to different




                                            7
Case 1:19-cv-00906-MU Document 24 Filed 07/07/20 Page 8 of 14                PageID #: 591




medical opinions and the reasons therefor.” Winschel v. Commissioner of Soc. Sec.,

631 F.3d 1176, 1179 (11th Cir. 2011) (citation omitted).

       The ALJ analyzed Dr. Harris’ July 9, 2018 opinions—on a Physical Medical

Source Statement—in the following manner:

       Dr. Harris’s opinion is given little weight because it is inconsistent with his
       own findings from examination, showing full range of motion in most joints,
       normal muscle strength, and normal sensation. Additionally, Dr. Harris’s
       opinion is not supported by other evidence in the record, including the
       nerve conduction studies, the findings that the claimant has a normal gait
       and station, and the claimant’s own statements that she can shop and
       prepare simply meals, as discussed in more detail below. Moreover, Dr.
       Harris stated that the limitations assessed were based on the claimant’s
       hand and back pain, and he did not note exam findings or other objective
       evidence to support [] the limitations. Although the evidence supports the
       limitation to sedentary work as described in the residual functional
       capacity, the objective findings from examination and testing along with
       the type and amount of treatment prescribed do not support the degree of
       limitations assessed by Dr. Harris.

(Tr. 16).

       This Court finds that the ALJ articulated adequate reasons for giving Dr. Harris’

opinions less weight. Initially, the Court finds nothing improper about the ALJ’s

observation that “Dr. Harris stated that the limitations assessed were based on the

claimant’s hand and back pain, and he did not note exam findings or other objective

evidence to support the limitations.” (Tr. 16). While this statement appears to be the

focus of Plaintiff’s attack (compare Doc. 15 with Doc. 18), the Court appreciates this

observation for what it is and that is a comment directed to the contents and four

corners of the Physical Medical Source Statement (compare id. with Tr. 506-11) to the

exclusion of Dr. Harris’ examination report (see Tr. 502-03). And looking at that Physical

Medical Source Statement, Dr. Harris indeed references only hand and back pain as

support for the limitations he check-marked. (Tr. 506-11). Therefore, the ALJ’s

                                             8
Case 1:19-cv-00906-MU Document 24 Filed 07/07/20 Page 9 of 14                 PageID #: 592




observation is correct and since Plaintiff does not attack the ALJ’s credibility

determination and Dr. Harris did not “quantify” the pain, the undersigned cannot find

fault with the ALJ’s observation in this regard.

       In addition, like the ALJ, this Court too finds Dr. Harris’ opinions unsupported by

many of his own examination findings. (Compare Tr. 16 (“[I]t is inconsistent with his own

findings on examination, showing full range of motion in most joints, normal muscle

strength, and normal sensation.”) with Tr. 502-03 (“There is full range of motion of neck.

There is full range of motion of the shoulder, elbows, wrist, and fingers. Poor effort was

made to make a fist bilaterally. Grip strength is 2/5 bilaterally. Pinch strength is 2/5

bilaterally. No evidence of redness, swelling, deformity, tenderness of finger joints or

wrist. Reflexes are 1+ and equal bilaterally. Sensation is normal in the upper

extremities. Lumbar flexion is 70 degrees, extension is 10 degrees, and lateral motion is

10 degrees. There is full range of motion of the hips. There is tenderness to palpation

left knee. There is valgus deformity of both knees. There is no evidence of heat,

redness or effusion in either knee joint. There is full range of motion of both ankle joints.

Reflexes are hypoactive in the lower extremities. Sensation is normal in the lower

extremities. The claimant cannot toe and heel walk nor can she squat and rise. Gait is

slow but normal.”)). Indeed, overall, Dr. Harris’ findings are relatively benign and do not

support the limitations set forth on his Physical Medical Source Statement. Accordingly,

the Court turns to those examination findings made by Dr. Harris which Plaintiff claims

support at least some of the limitations set forth on the Medical Source Statement. In

this regard, Plaintiff contends that Harris’ examination findings of bilateral grip strength

of 2/5 and pinch strength of 2/5 support the examiner’s opinion that Plaintiff can only



                                              9
Case 1:19-cv-00906-MU Document 24 Filed 07/07/20 Page 10 of 14                     PageID #: 593




occasionally handle, finger and feel. (See Doc. 18, at 2). In addition, Plaintiff argues that

Dr. Harris’ findings of decreased range of motion of the lumbar spine and inability to toe

and heel walk or squat and rise support the examiner’s opinions/limitations reflecting

that she can only occasionally operate foot controls and can never climb, balance,

stoop, kneel, crouch, and crawl. (Id.).5

       Dr. Harris’ grip and pinch strength findings might well have “carried the day” with

respect to his Medical Source Statement opinion that Plaintiff can only occasionally

handle, finger and feel had this evidence been the sole relevant evidence of record.

However, it is not even the entire picture as far as Dr. Harris is concerned. Indeed, the

examiner’s specific observation on physical examination that Plaintiff made “[p]oor effort

. . . to make a fist bilaterally[]” begs the question of whether the grip and pinch strength

findings are valid. More importantly, Dr. Harris’ examination findings and any resulting

limitations relative to Plaintiff’s hands are contrary to the other evidence of record,

including, as noted by the ALJ (Tr. 16), the nerve conduction studies. A mere two weeks

after Dr. Harris examined Plaintiff and produced his Medical Source Statement (see Tr.

502-11 (examination and statement completed on July 9, 2018)), Plaintiff was seen by

Dr. Walid Freij, a neurologist, who examined her and performed nerve conduction

studies (see Tr. 496-500 (test date of July 23, 2018)). Dr. Freij’s examination revealed

motor power of 5/5 all over, DTR’s 2 in upper and lower extremities, and sensory testing

was normal for light touch and pin prick. (Id. at 496). As well all nerve conduction



       5
                 The Court finds that Plaintiff has otherwise conceded that the ALJ correctly found
that Dr. Harris’ examination findings, along with the remaining evidence of record, do not support
any of the remaining limitations noted by Dr. Harris on the Physical Medical Source Statement
(particularly, the lifting and carrying, sitting, standing and walking limitations).


                                                10
Case 1:19-cv-00906-MU Document 24 Filed 07/07/20 Page 11 of 14                    PageID #: 594




studies were within normal limits, with all F wave latencies being within normal limits

and all examined muscles showing no evidence of electronic instability. (Id.; see also id.

at 497-98). Dr. Freij’s impression was recorded, as follows: “Normal electrodiagnostic

study of both upper limbs. There is no electrodiagnostic evidence of carpal tunnel

syndrome, ulnar, or radial neuropathy on either side. There is no evidence of cervical

radiculopathy involving upper extremities.” (Tr. 496). Thus, the ALJ is correct that Dr.

Freij’s nerve conduction studies do not support the opinions of Dr. Harris, specifically

the limitation to occasional handling, fingering and feeling. And this constitutes an

adequate reason, standing alone, for giving Dr. Harris’ opinion in this regard less

weight.6

       This Court agrees with Plaintiff that Dr. Harris’ findings of decreased range of

motion of the lumbar spine and inability to toe and heel walk or squat and rise could

support the examiner’s opinions/limitations reflecting that she can only occasionally

operate foot controls and can never climb, balance, kneel, crouch, and crawl, because

these limitations are almost identical to the RFC findings made by the ALJ. Indeed, the

ALJ actually indicated that Plaintiff can never push and pull foot controls (Tr. 13), which

is obviously more limiting than even Dr. Harris indicated (compare id. with Tr. 508

(indicating plaintiff can occasionally use her feet to operate foot controls)). Otherwise,

the limitations identified are the same (compare Tr. 13 (ALJ determined plaintiff is

unable to climb, crouch, kneel, or crawl) with Tr. 509 (Dr. Harris’ postural limitations

reflect that Plaintiff can never climb, balance, kneel, crouch, or crawl)), save with


       6
              Additionally, Dr. Freij’s studies and examination supply substantial support for the
ALJ’s determination that Plaintiff can frequently handle, finger and feel with the bilateral upper
extremities.


                                               11
Case 1:19-cv-00906-MU Document 24 Filed 07/07/20 Page 12 of 14                   PageID #: 595




respect to Plaintiff’s ability to stoop, Dr. Harris indicating Plaintiff can never stoop (Tr.

509) while the ALJ found Plaintiff can occasionally stoop (Tr. 13). However, nothing

about Dr. Harris’ examination findings related to the back—specifically, the limited range

of motion of the lumbar spine—would even begin to suggest that Powell can never

stoop, a motion which has been identified in Social Security Ruling 83-14 as “’bending

the body downward and forward by bending the spine at the waist.’” Young v. Astrue,

2012 WL 3962399, *8 n.4 (S.D. Fla. Sept. 10, 2012), quoting SSR 83-14. The ALJ’s

limitation to occasional stooping, on the other hand, is supported by substantial record

evidence, including x-ray and MRI studies (see Tr. 294-95) and evidence from

elsewhere in 2018 revealing plaintiff to be in no acute distress with only mild tenderness

over the L5 (Tr. 493) or, otherwise, some limited range of motion but ambulating

normally with a normal gait and station and no sensory or motor deficits (compare Tr.

411 with Tr. 477).

       To the extent Dr. Harris’ noted limitations are more severe than those found by

the ALJ—with respect to use of the hands and the postural activity of stooping—the

Court finds that the reasons identified in the ALJ’s decision are adequate for giving Dr.

Harris’ opinions less weight. Moreover, the undersigned would simply observe (as a

general matter) that nothing contained in Dr. Harris’ examination notes are reflective of

the dire situation described in his Physical Medical Source Statement.7 As well, the

Court need agree with the ALJ’s own observation that “[a]lthough the evidence supports

the limitation to sedentary work . . ., the objective findings from examination and testing



       7
              After all, Dr. Harris certainly offered no opinion that Powell should have back
surgery.


                                               12
Case 1:19-cv-00906-MU Document 24 Filed 07/07/20 Page 13 of 14                           PageID #: 596




along with the type and amount of treatment prescribed do not support the degree of

limitations assessed by Dr. Harris.” (Tr. 16).8 Therefore, the Court finds that the ALJ

decision to afford “little” weight to Dr. Harris’ Physical Medical Source Statement is

supported by substantial evidence.

        Just as the Eleventh Circuit does not “second guess the ALJ about the weight the

treating physician’s opinion deserves so long as he articulates a specific justification for

it[,]” Hunter v. Social Sec. Admin., Commissioner, 808 F.3d 818, 823 (11th Cir. 2015),

cert. denied,       U.S.      , 136 S.Ct. 2487, 195 L.Ed.2d 823 (2016), so too this Court will

not second guess the ALJ about the weight a one-time consultative examiner’s opinion

deserves so long as she articulates a specific justification for the weight so accorded.

See id. Here, as reflected above, the ALJ in this case articulated legitimate reasons for

discounting many of Dr. Harris’ opinions about Powell’s physical limitations. And

because Plaintiff raises no other claims of error, the Court finds that the Commissioner’s

final decision denying Powell benefits is due to be affirmed.

                                            CONCLUSION

        It is ORDERED that the decision of the Commissioner of Social Security denying




        8
                As for Plaintiff’s daily activities (see Tr. 16 (the ALJ did note that Dr. Harris’ opinions
were not supported by Plaintiff’s own statements that she can shop and prepare simple meals)),
the undersigned would simply note that Plaintiff cannot take issue with the ALJ’s observation that
she can shop and prepare simple meals since that is what she reported to the Administration in
August of 2016 (see Tr. 195, 197 & 198). And regardless of whether this daily activity evidence is
totally inconsistent with all of Dr. Harris’ opinions, it is certainly consistent with the range of
sedentary work the ALJ found Powell can perform.




                                                    13
Case 1:19-cv-00906-MU Document 24 Filed 07/07/20 Page 14 of 14    PageID #: 597




Plaintiff disability insurance benefits be affirmed.

       DONE and ORDERED this the 2nd day of July, 2020.

                                           s/P. Bradley Murray
                                           UNITED STATES MAGISTRATE JUDGE




                                              14
